Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Cohen on April 21, 2021.

The application has been amended as follows: 

In the Claims:
Claim 1, the last line, the phrase “side.” has been amended to --side; and wherein the left spring mechanism includes a first support arm extending at a first upward angle and adapted to engage the base bottom side toward the base left side, and/or the right spring mechanism includes a second support arm extending at a second upward angle and adapted to engage the base bottom side toward the base right side.--.
	Claim 23 has been cancelled.
	Claim 25, line 13, the word “entirely” has been deleted. 
	Claim 25, line 16, the phrase “pivot point;” has been amended to -- pivot point, the rocker base supporting the first base entirely from below the base top side;--.
Claim 25, the last line, the phrase “side.” has been amended to --side; and wherein the left spring mechanism includes a first spring plate extending laterally from the pivot support and parallel to the base top side in a first direction, and/or the right spring mechanism includes a second spring plate extending laterally from the pivot support and parallel to the base top side in a second direction opposite the first direction.--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Chen (2006/0241538) discloses a massage device (Fig. 1) comprising: a first base (10, Fig. 1) including a base left side (end portion 18, Fig. 1), a base right side (other end portion 19, Fig. 1) and a base top side (top surface 14 of deck 10, see Fig. 2) extending from the base left side (18) to the base right side (19, see Figs. 1-2), the base top side (14) including an intermediary point (midpoint between n18, 19) located between the base left side (18) and the base right side (19); a first lever (the protrusion(s) such as 15 read on the broadest reasonable interpretation of lever based on protrusion(s) being capable of pressed against the recipient’s skin causing a deformation in the skin and applying pressure to the muscles and/or bones beneath. A lever-like force could thus be applied to the skin as the device rocks back and forth as a seesaw) comprising a first lever base (where the protrusion meets surface 14, Fig. 1) and a first lever top side (upper-most surface of protrusion(s) 15), the first lever base configured with the base top side (the protrusion(s) 15 have their base attached to the base top side 14, see Fig. 1) and the first lever top side directed upward away from the base top side (the top of protrusion(s) 15 are directed upward, away from the base top side 14, see Figs. 1-2); a second lever (another protrusion located on other side of the base) comprising a second lever base (where the protrusion meets surface 14, Fig. 1) where the protrusion meets surface 14, Fig. 1) and a second lever top side (upper-most surface of protrusion(s) 15), the second lever base configured with the base top side (the protrusion(s) 15 have their base attached to the base top side 14, see Fig. 1) and the second lever top side directed upward away from the base top side (the top of protrusion(s) 15 are directed upward, away from the base top side 14, see Figs. 1-2); -2-a pivot point (middle recess 11, Fig. 3) located on a surface (bottom 12, Fig. 3) opposite the base top side (surface 12 is opposite the surface 14, see Figs. 2-3) and below the intermediary point (midpoint); a rocker base (lower base member 20, Fig. 4) configured beneath the first base (see Fig. 1, Figs. 5-7) and including a pivot support (upper surface 21 of base member 20, Fig. 4) configured to engage the pivot point (see Fig. 6); wherein a downward force applied to the base left side (18) causes the base right side (19) to rotate upward about the pivot point (middle recess 11, Fig. 3, Fig. 6) and wherein a downward force applied to the base right side (19) causes the base left side (18) to rotate upward about the pivot point (the base may be supported as a seesaw when in the configuration of Fig. 6; see the first sentence of [0029]. Thus, when the left side goes down, the right side lifts up, and vice versa).
Soletski (2007/0298949) discloses a rocking treatment device (Fig. 1, Fig. 3) that has a base (the entire device of Fig. 1), a rocker base (“supporting frame” connected to a pivot point, see lines 3-11 of [0066]) that includes a left spring mechanism (springs mounted proximate the ends of the device and connected to the frame, see lines 1-12 of [0067]. Thus, at least one spring mechanism will be on the left end) configured to engage a base left side (the springs are mounted proximate the ends of the device and define the amount of force required to rock the device back and forth see lines 1-12 of [0067]) and a right spring mechanism (springs mounted proximate the ends of the device and connected to the frame, see lines 1-12 of [0067]. Thus, at least one spring mechanism will be on the right end) configured to engage the base right side (the springs are mounted proximate the ends of the device and define the amount of force required to rock the device back and forth see lines 1-12 of [0067]). This spring connection with the base allows the amount of force required to rock the device back and forth to be adjusted, and as desired, springs of different forces can be selectively used to achieve the desired level of resistance (see the penultimate sentence of [0067] and the first sentence of [0068]).
Bernardson (6,217,488) discloses a related rocking base (69, Fig. 11) with a pivot point (67, Fig. 11), including a left spring mechanism (left spring element 75, Fig. 11) extending at an angle to engage a left side of the base (at 77, Fig. 11) and a right spring mechanism (right spring element 75, Fig. 11) extending at an angle to engage a right side of the base (at 77, Fig. 11). The rocker base is supporting the first base entirely from below the base top side (see Fig. 11).
However, none of the prior art of record discloses, teaches, or fairly suggests wherein the left spring mechanism includes a first support arm extending at a first upward angle and adapted to engage the base bottom side toward the base left side, and/or the right spring mechanism includes a second support arm extending at a second upward angle and adapted to engage the base bottom side toward the base right side. Similarly, regarding claim 25, none of the prior art of record discloses, teaches, or fairly suggests wherein the left spring mechanism includes a first spring plate extending laterally from the pivot support and parallel to the base top side in a first direction, and/or the right spring mechanism includes a second spring plate extending laterally from the pivot support and parallel to the base top side in a second direction opposite the first direction. Therefore, claims 1-7, 9-10, 13, 15, 17-20, 22, 24-25 have been found allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Regarding claim 26, none of the prior art of record discloses, teaches, or fairly suggests a motivation to modify a combination of references to have a first base having a pair of longitudinal channels, first and second levers longitudinally movable along the channels respectively, a pivot point underneath the base top side, a rocker base configured beneath the first base and including a left spring mechanism and right spring mechanism, and further include a first locking mechanism configured to lock the first lever at a location along the first channel, a second locking mechanism configured to lock the second lever at a location along the second channel. Therefore, claim 26 is allowable, as any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarkington et al. (2021/0361999 and 2020/0086172) discloses a related pivoting device with left and right spring mechanisms. Klein et al. (2012/0264579) discloses a related pivoting device with left and right spring mechanisms. Klassen (2011/0263398) discloses a related pivoting device with left and right spring mechanisms. Harker et al. (2005/0164836) discloses a related pivoting device with left and right spring mechanisms. Gramaccioni (2005/0101450) discloses a related pivoting device with left and right spring mechanisms. Guillot et al. (2004/0000803) discloses a related pivoting device with left and right spring mechanisms. Burton (10,946,247) discloses a related pivoting device with left and right spring mechanisms. Homyonfer et al. (5,755,651) discloses a related pivoting device with left and right spring mechanisms. Gonzales et al. (4,822,039) discloses a related pivoting device with left and right spring mechanisms. Hill (3,784,148) discloses a related pivoting device with left and right spring mechanisms. Cummins (3,659,844) discloses a related pivoting device with left and right spring mechanisms. Dunn (3,511,500) discloses a related pivoting device with left and right spring mechanisms. Morgan et al. (3,416,792) discloses a related pivoting device with left and right spring mechanisms. Pinkas (3,563,605) discloses a related pivoting device with left and right spring mechanisms and a locking means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785      

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785